Title: Conversation with Arthur Fenner, [25–26 June 1800]
From: Hamilton, Alexander,Fenner, Arthur
To: 


[Newport, Rhode Island, June 25–26, 1800.] “Some time in the summer past, I believe in July, General Hamilton, an entire stranger to me further than the knowledge of him from his public character, came to my house in company with Colonels Christopher & Jeremiah Olney, General Barton, & Colonel Ogdon. General Hamilton was very familiar, open, & candid. He at once began the election of the President, supposing, as he said, that I should be one of the electors, to which no reply was made by me at that moment respecting my not being one. He observed that he had been to the eastward upon the business, & that it was concluded upon to run for Adams & C. C. Pinckney; that all New England would vote for them, and that the electors to the southward that voted for Adams would vote for Pinckney, & a number to the southward that voted for Jefferson would also vote for Pinckney, by which Mr. Pinckney would certainly succeed.
“I then asked him what Mr. Adams had done that he should be tipped out of the tail of the cart. He answered, that Mr. Adams could not succeed, & that it was better to lose the man than the measures. I replied that my attachment for Mr. Adams was much greater now than it was before when I gave him my vote; that he had sent envoys to France to endeavor to reconcile the two countries, & that there were great prospects of a happy issue; that he had disbanded an unnecessary army, & dismissed his secretaries who were opposed to his pacific measures, & that his eyes were now opened & he saw the danger he had run by being led by a set of men who were, in my opinion, under the influence of the British, & that it was my opinion Mr. Pinckney was too much attached to the British interest to be our chief magistrate, &c., &c., too much to write in a letter. He observed that as I had no acquaintance with Mr. Pinckney he would inform me that he was all before Mr. Jefferson for President. Mr. Jefferson was a man of no judgment; he could write a pretty book, it was true, & gave some hard words; that if I should hear the two converse together he was sure of my judgment coinciding with his. My reply was that I had said nothing respecting Jefferson; all that I had said was in favor of Adams. He replied, Adams is out of the question, it is Pinckney & Jefferson. I asked him if that was really the case; he answered in the affirmative; my reply was that if that was really the case, if I was an elector, if a hundred votes were my proportion to give, they would all be given for Jefferson in preference to Pinckney, for the British yoke I abhorred.
“I had considerable further conversation with (General Hamilton) respecting his knowledge of the votes in New England, and especially the votes in this State. He seemed very sanguine. I told him he could not tell who they would be, of course could not tell how they would vote. If the State was divided into districts, in my opinion the counties of Newport & Washington would give Jefferson their votes, but as it was a general ticket I had my doubts.
“This conversation was not divulged by me, as it took place in my house. I expected some of the gentlemen who heard it would first mention it; and so it was that Colonel Christopher Olney made it known at Hudson; through that channel it got into the Albany papers.”
